In an action inter alia to recover damages for breach of contract, defendant Majestic Distilling Co., Inc., appeals from so much of an order of the Supreme Court, Nassau County, entered March 25, 1975, as denied the branch of its motion which sought dismissal of the complaint as against it. Order affirmed insofar as appealed from, with $20 costs and disbursements. The complaint states a cause of action against appellant and there are issues of fact. Thus, a trial is required. Martuscello, Acting P. J., Latham, Margett, Brennan and Shapiro, JJ., concur.